Title: John Bondfield to the Commissioners, 10 April 1778
From: Bondfield, John
To: First Joint Commission at Paris


     
      Hond Sirs
      Bordeaux 10th Apl 1778
     
     Upon Mature deliberation and the advise of Experienc’d Officers at this Port Captain Tucker has alter’d his resolution of laying the Ship a Ground, as there are proper Conveniences to heave down large Ships he has brought his Ship up to the Hulks and getting all ready to have her hove down next Week which he and the Carpenter tels me will take eight Days. I therefore hope we shall get her out of the Carpenters hands before the Easter Holidays.
     The Captain has order’d the respective officers to make out their returns for the Stores wanted provissions excepted that Object entirely depending on your Honors Instructions all which will be duely Provided. The Schooner Ann, John Widger from Edenton arrived at this Port the 8th Instant he left Edenton 8 March. Brings no inteligence of any Nature had only two Letters on board and no Papers he mentions the Arrival of several Ships from France at that Port but knows not the Names of Ships or Masters. A small schooner left No. Carolina with him for this Place whose Captain we hope will be more Inteligent.
     A little Jersey Privateer that has infested this Coast lately has taken two french Vessels coming from Bilboa to this Port with Tobacco.
     The Officers of the Tobacco Farm Insisted of Captain Tuckers entering and Landing the Ships provission of that Article. I have waved Complying and the Officers have assented to wait for Instructions from their respective Boards on this head. In like manner permit me to request your honors Instructions for my Government in future.
     Should it be agreable that an Extra Stock of Medecines and Slops be shipt per the Boston as any quantity of each may be colected on Short Notice your pleasure shall be strickly adher’d too.
     The Underwriters have got the premiums up to so exorbitant a Pitch that unless Government will grant a Convoy the Trade with the United States will entirely Cease. The premiums at present to America only are 50 per Cent consequently to cover the amount of the outfit requires an equal advance for the Insurance. Freights thereby are proportiond a vessel of two Thousand pounds Value requireing four Thousand pounds Capital that in reality four Capitals for One or Sales @ 400 per Cent will not more than realize the Outfit and the same with the return Cargoes, which returns are so uncertain that none but Men of very extensive Fortunes can embark without Risque of Failing, and the Opulent Merchants from a regular path werein their Capitals are advantageously employ’d are not very Anxious to embark where such heavy Charges lay against them, with humble Submission permit me to recommend your honors perticular attention to this object as a means to greatly encrease the adventures from France.
     Captain Tucker has on board a quantity of Pig Iron if you approve a quantity say Twenty Ancors of proper Sizes may be purchased here very reasonably and taking out as much of the pig Iron as will nearly pay the value of the Ancors replace the object of Balast for which the Iron was put on board with good dry  Gravel. I have mentiond it to Capt. Tucker who commends the exchange.
     A french Ship from the West Indies Arriv’d last night fell in with an American Twenty Gun Ship to the Eastward of Cape Finister bound for France which ship may be hourly expected in some port on this Coast. I am Your honors Most Obedient & respectful Servant
     
      John Bondfield
     
    